Not for Publication in West's Federal Reporter
                  Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

             United States Court of Appeals
                           For the First Circuit


No. 04-2505

           JOHN T. SHEEHAN, JR., EXECUTOR OF THE ESTATE OF
                JOHN T. O'BRIEN, JR., JAMES T. CONNELL,

                          Defendants, Appellants,

                                         v.

     ANDREW S. RICHARDSON, TRUSTEE OF NEWPORT CREAMERY, INC.

                            Plaintiff, Appellee.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ronald R. Lagueux,         Senior U.S. District Judge]


                                      Before

                            Lipez, Circuit Judge,

              Campbell and Bowman,* Senior Circuit Judges.



     Kevin D. Heitke for appellants.
     John Boyajian with whom Boyajian, Harrington & Richardson
was on brief for appellee.



                                 June 23, 2006



     *
         Of the Eighth Circuit, sitting by designation.
     Per Curiam.   After reviewing the parties' arguments in their

briefs and during oral argument, we are satisfied that the district

court correctly analyzed the case in its published memorandum and

order.   Sheehan v. Richardson, 315 B.R. 226 (D.R.I. 2004).     On

appeal, we find no arguments requiring our further elucidation. We

therefore affirm the entry of summary judgment for the appellee

substantially for the reasons set out in the district court's

memorandum and order.

     So ordered.




                                -2-